COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       A.H.D. Houston, Inc. d/b/a Centerfolds; Dwg Fm Inc. d/b/a Splendor;
                           D. Houston Inc. d/b/a Treasures; A.H.D. Houston, Inc. d/b/a
                           Centerfolds; and W.L. York, Inc. d/b/a Cover Girls

Appellate case number:     01-22-00176-CV

Trial court case number: 2017-71429

Trial court:               157th District Court of Harris County

       On April 15, 2022, appellants filed a motion to abate this appeal to permit the parties to
engage in mediation. This Court granted the motion and ordered the appeal abated until June 16,
2022. The Court requested a status report from the parties on or before June 16, 2022.
       On June 16, 2022, the parties filed a joint status report advising this Court that the
mediation took place on May 17, 2022 and no settlement was reached. The parties also filed a
joint motion to reinstate the appeal on the active docket.
       The motion to reinstate is granted. The abatement is lifted and the appeal is ordered
returned to the active docket.
       The clerk’s record was filed on April 6, 2022, but the reporter’s record has not yet been
filed. The docketing statement filed by appellant indicates that the reporter’s record has been
requested and payment arrangements for preparation of the reporter’s record have been made.
        Accordingly, the Court orders the court reporter to file the reporter’s record within 30 days
of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: __June 21, 2022______